Taylor, J.
It is admitted, that the words charged as slanderous, are not actionable, per se, unless they import the offence which is made indictable by the second section of the act of 1812, entitled, “ an act to amend the act for the punishment of crimes and misdemeanors.”a
That section makes it punishable, by a fine of not less than one hundred dollars, for “ any man and woman to live together, in adultery or fornication.” — ■ The living together, is an essential part of the of-fence, without which no indictment could be sustained under this section. It would be a strained construction to affix this meaning to the words charged in the declaration. The common understanding of mankind would not receive them, in this sense. It is useless to analyse the expressions to prove this— the enunciation of them renders it as obvious as any reasoning could do.
*390It must be a great gratification of the defendants in error, however, that they have really effected every thing which would be important to them, by the action. The cause has been submitted to a jury, and a verdict returned for five hundred dollars damages — thus, manifesting the purity of Mrs. Carter’s character; and fixing the offence of moral, although not legal .slander upon the plaintiff in error.
The judgment is reversed.

 Toul.Dig. 224